DETAILED ACTION
NEW REJECTIONS
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2. 	Claims 1 — 4, 6 — 8, 13 — 15, 19 and 24 are rejected under 35 U.S.C. 102(b) as being
anticipated by Minegishi (U.S. Patent Application Publication No. 2011/0089193 A1).
With regard to Claim 1, Minegishi discloses an apparatus (device; paragraph 0034)
comprising a bag (bag body; paragraph 0029) comprising a sheet material (paragraph 0030)
comprising a layer with gas barrier property between a base film layer and a heat seal layer
(paragraph 0031); the base film layer is two layers, because it is multiple layers of film formed of
polyester (paragraph 0031); the heat seal layer is the innermost layer (paragraph 0033); the bag is
therefore identical to a bag having an inner layer, which is a coextruded film comprising the heat
seal layer and the layer with gas barrier property, and an intermediate layer that is one layer of
the polyester film and an outer layer that is the other layer of polyester film; a face plate having
an outlet configured to be placed in fluid communication with the interior of the bag is
disclosed, because a nozzle that is a plate is disclosed (paragraph 0065) having a rear edge that is
placed in fluid communication with the interior of the bag, because a nozzle inserting piece is
fused to the bag (paragraph 0035); an outlet is therefore disclosed, which is the inner radius of
the nozzle, opposite the rear edge. The claimed aspect of “for dispensing a flowable material,’
and therefore the claimed aspect of ‘the flowable material is configured to flow’ are directed to
an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the
invention, rather than any distinct definition of any of the claimed invention’s limitations, then
the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. 
With regard to Claim 2, alternatively, the base film layer is five layers, because it is
multiple layers of polyester film. The coextruded film would therefore include first, second,
third, fourth and fifth layers, the first of which is the heat seal layer and the fifth of which is one
of the layers of the base film.
With regard to Claim 3, the first and fifth layers would therefore each include a plastic.
With regard to Claim 4, the base film layer alternatively is formed of polyethylene
(paragraph 0031) and the heat seal layer comprises polyethylene (paragraph 0033).
With regard to Claim 6, the second and fourth layers would therefore comprise a
synthetic polymer.
With regard to Claim 7, the base film layer alternatively is formed of nylon (polyamide;
paragraph 0031) and the layer with gas barrier property comprises nylon (paragraph 0030).
With regard to Claim 8, alternatively, a third layer comprising ethylene vinyl alcohol is
disclosed, because the layer with gas barrier property comprises a layer of ethylene — vinyl
acetate copolymer saponified material, therefore ethylene vinyl alcohol, and a layer of
polyvinylidene chloride with which it is coated (paragraph 0032).
With regard to Claim 13, an intermediate layer comprising a first intermediate layer and a
second intermediate layer would therefore be obtained.
With regard to Claim 14, the first intermediate layer is therefore a tie layer, and the first
intermediate layer, second intermediate layer and the coextruded film would therefore be laminated together such that the first intermediate layer ties the second intermediate layer to the
coextruded film.
With regard to Claim 15, the first intermediate layer therefore comprises an adhesive.
With regard to Claim 19, the outer layer is therefore adhered to an outer surface of the
second intermediate layer via an adhesive.
With regard to Claim 24, as shown schematically in Figure 6a, the face place comprises a
cap section, the edge of which is the rear edge, and a neck which is the most narrow portion of
the trapezoidal portion that is shown, and a shoulder that is the most wide portion of the
trapezoidal portion. The cap section therefore comprises an opening configured to receive and be
coupled to the bag, and the shoulder is adjacent to the opening, and the neck comprises a
passageway extending from the outlet to the opening such that the passageway is in fluid
communication with the cap section.

Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 5, 9 — 12, 16 — 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minegishi (U.S. Patent Application Publication No. 2011/0089193 A1).
Minegishi discloses a bag as discussed above. The heat seal layer comprises linear low
density polyethylene (paragraph 0033). With regard to Claims 5 and 9 — 11, Minegishi does not
explicitly disclose that the base film layer comprises linear low density polyethylene. However, it would have been obvious for one of ordinary skill in the art to provide for linear low density
polyethylene, as the base film layer is formed of polyethylene. It also would have been obvious
for one of ordinary skill in the art to provide for the claimed density, as linear low density
polyethylene would be obtained.
With regard to Claim 12, Minegishi does not explicitly disclose that the base film layer
comprises medium density polyethylene. However, it would have been obvious for one of
ordinary skill in the art to provide for medium density polyethylene, as the base film layer is
formed of polyethylene. It also would have been obvious for one of ordinary skill in the art to
provide for the claimed density, as medium density polyethylene would be obtained.
With regard to Claim 16, Minegishi does not explicitly disclose that the base film layer
comprises ethylene acrylic acid copolymer. However, it would have been obvious for one of
ordinary skill in the art to provide for ethylene acrylic acid copolymer, as the base film layer is
formed of polyethylene.
With regard to Claims 17 — 18, a second intermediate layer that is aluminum metal is not explicitly disclosed. However, the layer with gas barrier property is provided with an aluminum foil (paragraph 0032). It would have been obvious for one of ordinary skill in the art to provide for a layer with gas barrier property that is between the aluminum foil and the heat seal layer, therefore a second intermediate layer that is aluminum metal, as the layer with gas barrier property is provided with an aluminum foil.
With regard to Claim 20, an adhesive that is a polyurethane is not disclosed. However, it
would have been obvious for one of ordinary skill in the art to provide for a base film layer, and
therefore an adhesive layer, comprising a polyester polyurethane, therefore a polyurethane, as a
base film layer that is formed of polyester is disclosed.

5. 	Claims 21 — 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minegishi (U.S. Patent Application Publication No. 2011/0089193 A1) in view of Kovac (U.S. Patent Application Publication No. 2007/0114248 A1).
Minegishi discloses an apparatus as discussed above, comprising a bag, which is
therefore a flexible film pack. The bag is included in an example of a squeezing device
(paragraph 0055) for squeezing out the contents of the bag, which is a viscous liquid (paragraph
0001) and is therefore flowable. It is disclosed that it is well known in the art to provide for a
container for viscous liquid for use in a caulk gun (paragraph 0002), the caulk gun comprising a
cylinder for receiving the container, which is a film package (paragraph 0003). With regard to
Claim 21, Minegishi fails to disclose a sleeve having a front end portion and a back end portion
and a shuttle disposed slidingly internal of and proximate to the back end portion and a push rod
disposed in operable communication with the shuttle and a holder disposed proximate the front
end portion and configured to restrain the face plate, the bag comprising a pack bag disposed in
the interior of the sleeve.
Kovac teaches a caulk gun (caulking gun; paragraph 0020) comprising a barrel, therefore
a sleeve having a front end portion and a back end portion, receiving a refill pack within its
interior (paragraph 0024), and a shuttle disposed slidingly internal of (having a ring adapted to be
received snugly within; paragraph 0027, Figure 3) and proximate to the back end portion of the
sleeve (near the butt end; paragraph 0027, Figure 3) and a push rod disposed in operable
communication with the shuttle (plunger; paragraph 0021, Figure 3) and a piston in operable
communication with the push rod and configured to drive the push rod (the piston is of the
plunger; paragraph 0021, Figure 3) and a holder disposed proximate the front end portion of the
sleeve, the holder configured to restrain the face plate (cap secures the cone of the nozzle; paragraph 0032) for the purpose of obtaining quick loading replacement of one charge with
another (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
sleeve having a front end portion and a back end portion and a shuttle disposed slidingly internal
of and proximate to the back end portion and a push rod disposed in operable communication
with the shuttle and a holder disposed proximate the front end portion and configured to restrain
the face plate, the bag comprising a pack bag disposed in the interior of the sleeve, in order to
obtain quick loading replacement of one charge with another as taught by Kovac.
The face plate disclosed by Minegishi is rigid, because a plate is disclosed, and is
integrally formed on a front portion of the flexible film pack, because it is fused to the bag, and
is therefore structurally identical to a plate that is coextruded with the bag, as stated in paragraph
0050 of the instant specification. Because the face plate is a nozzle, it also has a discharge
nosepiece integrally formed and an outlet disposed therethrough. Minegishi does not explicitly
disclose that the outer layer of the flexible film pack and the face plate comprise a common
material. However, it would have been obvious for one of ordinary skill in the art to provide for
an outer layer of the flexible film pack and face plate comprising a common material, because
the flexible film pack is fused to the bag.
With regard to Claim 22, as stated above, the shuttle has a circumference, that is a ring
(paragraph 0027 of Kovac). Kovac fails to disclose a shuttle comprising a plurality of flexible
fingers disposed around the circumference. However, it would have been obvious for one of
ordinary skill in the art to provide for a ring of flexible fingers, as a ring is disclosed.
5. 	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Minegishi (U.S.
Patent Application Publication No. 2011/0089193 A1) in view of Kovac (U.S. Patent
Application Publication No. 2007/0114248 A1) and further in view of Summons et al (U.S.
Patent Application Publication No. 2005/0198927 A1).
Minegishi and Kovac disclose an apparatus as discussed above. Minegishi and Kovac fail
to disclose a mixer configured to be in communication with and on a downstream side of the bag
and a flexible tube disposed in fluid communication with and on an upstream side of the mixer,
and in fluid communication with the discharge nosepiece. However, Summons et al teach that
the conventional method for filling caulking cartridges is to use a filling nozzle that is a tube, as
shown in Figure 7A (paragraph 0057). It would have been obvious for one of ordinary skill in the
art, on the opposite side of the tube, to provide for the mixing of caulk, as filling of a caulking
cartridge is disclosed, and to provide for a tube that is flexible, in order to minimize the
possibility of breakage of the tube. Because the bag disclosed by Minegishi and Kovac
constitutes a caulking cartridge, it also would have been obvious for one of ordinary skill in the
art to provide for filling with a filling nozzle. A mixer configured to be in communication with
and on a downstream side of the bag and a flexible tube disposed in fluid communication with
and on an upstream side of the mixer, and in fluid communication with the discharge nosepiece
would therefore be obtained.

6. 	Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Minegishi (U.S.
Patent Application Publication No. 2011/0089193 A1) in view of Smith (U.S. Patent Application
Publication No. 2005/0269354 A1) and Schneider (DE 4215344 A1; English Abstract).
Minegishi discloses an apparatus comprising a face plate comprising a nozzle as
discussed above. Minegishi fails to disclose a piercer wherein the neck further includes a
partition that extends through the passageway from the outlet to the shoulder and a piercer that
includes a step configured to engage with the shoulder to limit sliding and the nozzle being
configured to engage the piercer and cause the piercer to slide within the passageway to pierce
the bag and to bring the step into engagement with the shoulder to terminate sliding.
Smith teaches a piercer, shown in Figure 2 (paragraph 0020), comprising a piercing piece
opposite a nozzle, and flange which, when pressure is applied by a user, pierces a pierceable
portion, permitting fluid communication between a flexible container and a nozzle (paragraph
0034) for the purpose of easy removal of the contents of the container (paragraph 0034).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
face plate comprising a piercer which, when pressure is applied by a user, including to the
nozzle, pierces a pierceable portion, permitting fluid communication between a flexible container
and the nozzle, in order to obtain easy removal as taught by Smith. The nozzle would therefore
be configured to engage the piercer. It additionally would have been obvious to provide for a
step configured to engage with the shoulder to limit sliding, as the flange taught by Smith
constitutes a step that limits sliding, and a partition that extends through the passageway from the
outlet to the shoulder, as a partition is shown in Figure 2.
Smith does not teach the piercing of a bag. However, Schneider teaches that it is well
known in the art to provide for piercing of a bag with a piercer, opposite a nozzle, for the
purpose of emptying the contents through a nozzle (punctured with spikes; English Abstract;
Figure 1). It would have been obvious for one of ordinary skill in the art to provide alternatively for piercing of a bag, since piercing of a bag is well known in the art as taught by Smith and
because emptying of the contents of a flexible container is taught by Smith.
7. 	Claims 45 – 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minegishi (U.S. Patent Application Publication No. 2011/0089193 A1) in view of Suter et al (U.S. Patent Application Publication No. 2015/0336726 A1).
Minegishi et al disclose an apparatus as discussed above. With regard to Claim 45, Minegishi et al fail to disclose an inner layer having a larger thickness than the outer layer.
Suter et al teach a container (paragraph 0026) having an outer layer that in general exceeds the thickness of the aluminum foil layer or sealant layer (paragraph 0011) for the purpose of providing improved performance in manufacturing operations (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for an outer layer that in general exceeds the thickness of the inner layer, for the purpose of obtaining improved performance in manufacturing operations as taught by Suter et al. Because the phrase ‘in general’ is used by Suter et al, it would have been obvious for one of ordinary skill in the art to provide alternatively for an outer layer that is less than the thickness of the aluminum foil layer or inner layer.
With regard to Claims 46 – 47, the thickness of the base layer, which is the outer layer and intermediate layer taught by Suter et al, because it comprises multiple layers, is at least about 50 m (paragraph 0011). The claimed thicknesses are not taught by Suter et al. However, it would have been obvious for one of ordinary skill in the art to provide for the claimed thicknesses, as the thickness of the base layer is at least about 50 m.
With regard to Claims 48 – 49, the clamed thicknesses are not taught by Suter et al. However, it would have been obvious for one of ordinary skill in the art to provide for the claimed thicknesses, as the thickness of the base layer is at least about 50 m.

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 11 of the remarks dated March 21, 2022, that coextrusion, and the properties of a coextruded film, are not disclosed by Minegishi.
However, the claimed aspect of ‘coextruded’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
Applicant also argues on page 11 that the previous Action doesn’t identify how faceplate ‘50,’ shown in Figure 4b, would be utilized with Figure 1a in a manner that would result in the claimed invention.
However, Figure 1a is not cited in the previous Action. Furthermore, as stated in paragraph 0062, Figure 4b is simply another embodiment of the disclosed invention, comprising a face plate. The embodiment comprises a base film layer that is nylon instead of polyester, but paragraph 0031, which is cited in the previous Action, already states that polyester and polyamide are alternatively used as the base film layer.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782